Citation Nr: 0308336	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  99-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left hip disability.

(The issue of entitlement to service connection for spinal 
stenosis as secondary to a left hip disability will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to September 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 1998 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board notes that, although the RO 
certified that this appeal was from a rating decision in 
August 1999, the record reveals that a rating decision in 
February 1998 had denied entitlement to service connection 
for a left hip disability and, within one year from the 
mailing to him in March 1998 of notification of that rating 
action, the veteran filed a statement which constituted a 
notice of disagreement.  See 38 C.F.R. §§ 20.200, 20.201, 
20.302 (2002).

The Board notes that the veteran is in receipt of a combined 
100 percent disability rating for multiple service connected 
disabilities.


FINDINGS OF FACT

1.  The veteran sustained a left hip injury in service.

2.  The veteran has had continuing left hip pain since his 
separation from service.




CONCLUSION OF LAW

With resolution of reasonable doubt, a left hip disability 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
view of the fact that this decision grants the veteran's 
claim, further evidence to substantiate the claim is not 
needed.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §  1131 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

A regulation pertaining to chronicity and continuity provides 
that, with chronic disease shown as such in service  so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings of casts, 
or any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clearcut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service  is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran's service medical records are presumed 
to have been destroyed, the Board has a heightened obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran contends that he has had a left hip disability 
since he was working on the wing of an aircraft on 
Guadalcanal in the Pacific Theater in 1943 and he fell off 
the wing of the plane.  His available service medical records 
are negative for such an injury.  The veteran asserted his 
service connection claim in September 1997.  The National 
Personnel Records Center reported to the RO that any 
additional service medical records are presumed to have been 
destroyed in a fire at that facility in July 1973.  

At 2 personal hearings at the RO in July 2000 and July 2001, 
the veteran testified that: after he fell from the wing of 
the aircraft, injuring his left hip, a service department 
doctor gave him aspirin, and his left hip was sore the next 
day; his left hip continued to be sore for the balance of his 
active service and after service; in the 1960s, he re-injured 
his left hip when he fell off a hay truck on his farm, and he 
had left hip surgery; after the first left hip surgery, he 
had dislocations of the hip and underwent left hip surgery a 
second time; he continues to have left hip pain, and he 
favors his left hip when he walks.  The Board finds that the 
veteran's testimony concerning a left hip injury in service 
and left hip symptoms since service is credible.  

Records of treatment of the veteran's left hip in 1963 when 
he fell from the hay truck are not available.  

A report of VA hospitalization from March to May 1968 shows 
that the veteran was admitted for treatment of increasing 
pain in the left hip and underwent a cup arthroplasty on the 
left.  

In February 1998, a statement was received from a VA 
orthopedic surgeon, who said that: the veteran first injured 
his left hip in service on Guadalcanal in 1943; through the 
years, he had left hip pain, and he underwent a total left 
hip arthroplasty in 1968 due to avascular necrosis; the total 
left hip arthroplasty failed, and he underwent a revision in 
1984; the revision also failed, and he underwent another 
total left hip arthroplasty in 1987; following that revision, 
he had multiple dislocations and underwent closed reduction 
of his total left hip prosthesis and then underwent revision 
of the acetabular component of the total hip; his total hip 
appeared to be stable but he continued to have low back and 
hip pain. 

Upon consideration of the evidence of record, the Board notes 
that there is no medical evidence of treatment for left hip 
pain from the veteran's separation from service in September 
1945 until VA left hip surgery in 1968, but that, as noted 
above, the veteran's testimony concerning his left hip 
symptoms is credible.  The Board finds that there is an 
approximate balance of positive and negative evidence on the 
issue of whether the veteran has had continuous left hip 
symptomatology since service.  Resolving the doubt on that 
issue in the veteran's favor, entitlement to service 
connection for a left hip disability is established.  See 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(b) 
(2002). 


ORDER

Service connection for a left hip disability is granted.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

